Citation Nr: 1432489	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-39 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from May 1966 to February 1968.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) Wilmington, Delaware, Regional Office (RO).  


FINDING OF FACT

A low back disorder, to include arthritis, is first shown decades after military service and such disorder is not related to any in-service injury or event during service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in February 2008, prior to the initial adjudication of the claim for service connection for low back disorder.  It also provided notice of how disability ratings and effective dates are assigned.  
The duty to assist the Veteran has been satisfied in this case.  The RO has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records have been obtained, as have his service personnel records.  Also on file are VA records, to include VA Vocational Rehabilitation records, and private treatment records, as well as records in conjunction with the Veteran's claim for Social Security Administration (SSA) disability benefits.  The Veteran testified in support of his claim and supporting lay statements are on file.  

The Veteran has been given VA examinations as to the service-connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The February 2012 VA examination and medical opinion are adequate for appellate purposes.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

The service treatment records show that the Veteran was treated in service for low back pain in February 1968.  When first seen, on February 3, 1968, it was noted that he had back pain after lifting garbage cans.  He continued to have back pain when seen on the 4th and the 6th of February 1968.  He reported a history of recurrent back pain at the time of separation.  However, the separation examination was negative for any clinical diagnosis of a low back disorder.  

Subsequent to service discharge, VA treatment records show that the Veteran injured his back in November 1985, January 1988, December 1990, and August 1992.  Diagnostic testing performed in July to December 1994 showed bilateral facet arthropathy at L3-S1, bulging discs at L3-5, sciatica, and lumbar radiculopathy.  

In a December 1994 statement C.B., D.C., reflects that the Veteran reported a past medical history of injury to his low back while working as a cook in service.  The Veteran also reported continued back problems since that time.  The diagnosis was lumbar disc syndrome at L5, with accompanying paravertebral muscle spasms. 

In the Veteran's August 1994 claim for Social Security Administration disability benefits he indicated that the date of onset of his back disorder was in June 1994.  On orthopedic examinations in conjunction with his claim for SSA benefits, in November 1993, September 1994, and January 1999 the Veteran stated that his back pain began during military service.  At the 1993 examination it was noted that the Veteran did not identify a definite precipitating event.  On the 1999 examination, he reported that the back pain began when he lifted heavy garbage cans in 1968.  The relevant diagnoses were chronic lumbosacral pain and osteoarthritis; lumbar disc disease, with a probable lumbar radiculopathy along the right lower extremity; and chronic sciatica.  At the SSA hearing the Veteran testified that his back problems began in basic training during military service.  See page 5 of that transcript.  The Veteran was awarded SSA disability benefits for a low back disorder, effective in February 1997.  

In March 2009, a VA physician submitted a statement in support of the Veteran's claim. The physician evaluated the Veteran and reviewed "previous medical records, dating back to active duty."  According to the physician, it "appeared" that the Veteran experienced low back pain since at least 1968 and, therefore, it was "possible" that his current back pain was related to his military service.  No rationale was provided for this conclusion.

On VA spinal examination in August 2009, the Veteran reported that he had injured his back in 1966 while lifting 50-gallon cans into a truck and that he had back problems thereafter.  A physical examination was performed, and lumbar x-rays revealed degenerative joint disease of the lower lumbar spine with narrowing of the disc, as well as a "vacuum disc" at L5-S1.  The diagnosis was low back pain secondary to degenerative joint disease.  The examiner opined, summarily, that the Veteran's low back disorder was not caused by lifting objects in the military in 1966. 

A friend of the Veteran submitted a statement in April 2011 to the effect that the Veteran experienced chronic back problems since 1978.  In an April 2011 statement, the Veteran's brother stated that he had met his brother in DaNang, Vietnam, at which time the Veteran reported that he had hurt his back diving into a bunker during a shelling and mortar attack on his compound.  Later, the Veteran had told his brother that he had reinjured his back loading a 2 1/2 ton truck.  

The Veteran testified before the Board that same month that he had received a Purple Heart Medal and Bronze Star Medal in service.  Although the Veteran denied receiving a Purple Heart Medal as a consequence of a low back disorder, he testified that he injured his back diving into a foxhole bunker while wearing full gear.  He further described a lifting injury to his back, which according to the Veteran, was recorded in his service treatment records.  The Veteran reported his symptoms continued since discharge from service and he also testified that since service discharge in February 1968, he had not incurred any intercurrent back injuries.    

On VA spinal examination in February 2012, the Veteran's claim file was reviewed.  A physical examination was performed and the examiner noted that arthritis had been documented.  The Veteran denied having experienced any other trauma or injury to his back other than the incident in service.  The examiner opined that the low back disorder was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided for the opinion was that low back pain was documented in February 1968 but that the next clinical note was in November 1985 relative to a post-service on-the-job injury.  There was no documentation of chronic low back pain from 1968 until the 1985 complaint of low back pain, with the latter being due to a work-related injury.  X-rays and clinical records from 1993 on continued to document complaints of back pain.  

Here, the record shows that the Veteran had complaints of low back pain during military service and that he currently has a low back disorder.  However, the preponderance of the competent and probative evidence of record is against a finding that the current back disorder is related to the Veteran's military service, to include the back pain noted therein. 

Although the Veteran's statements are competent evidence as to the symptoms he has experienced with regard to his back, the Board finds that the statements concerning the continuing pain since service are inconsistent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Subsequent to service discharge, there is no evidence of complaints or findings of a low back disorder from 1968 until 1985, when the Veteran experienced his first post-service back injury.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  When the Veteran sustained his postservice work-related injuries, the evidence does not show that he reported the onset of a low back disorder during service and continuing pain since that time.  The finds that when the Veteran was treated for his several postservice work-related injuries he then had the opportunity to relate having had continuous low back since his in-service injury, but did not do so, as would be expected.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Only since the early 1990's has the Veteran reported having back pain since his military service.  Moreover, at a hearing before the Board in April 2011, the Veteran denied having had any postservice low back injuries.  However, this testimony is clearly refuted by the evidence of record which demonstrates that he did, in fact, have postservice work-related injuries in 1985, 1988, 1990, and 1992.  Accordingly, the Board finds that the statements of the Veteran are not credible.

Although the statement from C.B. in 1994 reflects that the Veteran reported a past medical history of injury to his low back in service, with continued back problems since that time, does not amount to an opinion in favor of the Veteran's claim, as it merely recited the Veteran's reported history without making a nexus finding based on that history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  The 2009 VA physician found that it was "possible" that the Veteran's current back pain was related to his military service.  However, service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Moreover, the examiner did not provide a rationale for this opinion.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  Accordingly, these opinions are of limited probative value.

The VA examiner in February 2012, examined the Veteran, reviewed the evidence of record, to include the service and post service medical records, as well as the lay statements of record.  At this examination, the Veteran again denied having experienced any other trauma or injury to his back other than the incident in service.  However, the VA examiner considered the complete medical and lay evidence of record, and found that the Veteran's current back disorder was not related to his military service, to include any incident therein.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim and, thus, service connection for a low back disorder is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990). 

ORDER

Service connection for a low back disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


